EXHIBIT 10.41

January 17, 2017

James A. Rosenthal

New York, New York

RE: Change of Employment Status And Release Agreement

Dear Jim:

This letter sets forth our agreement (the “Agreement”) concerning the change of
your employment status with Morgan Stanley. For purposes of this Agreement,
Morgan Stanley shall include Morgan Stanley and any and all former and existing
parents, subsidiaries, predecessors, successors and affiliates (“Morgan
Stanley”) and “you” shall include your heirs, executors, administrators,
attorneys, representatives, successors and assigns.

We have mutually agreed that your active employment with Morgan Stanley ended on
December 31, 2016, and that you will, except as otherwise provided below, remain
on the payroll at your current base salary through July 31, 2017 (the
“Termination Date”) (the period from January 1, 2017 through the Termination
Date, the “Transition Period”). You will receive compensation (subject to
applicable taxes and withholdings) for three (3) days of accrued vacation
pursuant to applicable policy and consistent with applicable law.

You may request and Morgan Stanley agrees to consider to accelerate your
Termination Date (“Accelerated Termination Date”). To the extent that you and
Morgan Stanley agree to an Accelerated Termination Date, Morgan Stanley will
provide you with a lump sum cash payment in an amount equal to your base salary,
minus applicable income taxes and withholdings, from the Accelerated Termination
Date through July 31, 2017. Payment will be made within thirty (30) days of the
Accelerated Termination Date. Your employment will terminate for all purposes on
the Termination Date or the Accelerated Termination Date, as applicable.

In the event that you are employed by Morgan Stanley through the Termination
Date, Morgan Stanley agrees that you will remain a non-employee Senior Advisor
of Morgan Stanley through such time as you commence new full-time employment or
otherwise commence providing services full-time to any other entity or
December 31, 2017, whichever comes first.

 

1



--------------------------------------------------------------------------------

Provided you obtain the prior advance approval of the Global Head of Human
Resources, Morgan Stanley agrees that you may provide services on a less than
full-time basis during the Transition Period and until the date on which you
cease to be a Senior Advisor.

Through December 31, 2016, you remained a member of the Firm’s Operating
Committee and an Executive Officer with all of the obligations and
responsibilities associated with those positions. You understand and agree that,
as of January 1, 2017, you are no longer an officer of any Morgan Stanley entity
or subsidiary and you agree to submit your resignation as Chairman of Morgan
Stanley Bank, N.A. and Morgan Stanley Private Bank, N.A.

Further, you will also be eligible for continued participation in all welfare
and other benefit and retirement plans and programs through the Termination Date
or the Accelerated Termination Date (as defined herein), as applicable, with
further participation in the medical plan through the last day of the month in
which your employment terminates. Thereafter, you are eligible and may elect to
participate in the Executive Retiree Medical Plan, as in effect from time to
time on a basis substantially similar to other former Operating Committee
members (who are eligible for this benefit), which currently provides medical
coverage to you and your spouse for your and your spouse’s lifetimes.

You have Twenty-One (21) days from the date of this Agreement to consider
whether to sign it (the “Twenty-One Day Period”). You must return the signed
Agreement as instructed below under the Further Promises section on the next
business day immediately following the end of the Twenty-One Day Period. This
Agreement shall become effective and enforceable seven (7) days after you
execute it, return it and do not revoke it.

Payments and Benefits

We have also mutually agreed that in exchange for your executing, not revoking
and returning this Agreement:

(1) Morgan Stanley will provide you with a 2016 Above Base Compensation award
(the “Bonus”) in the amount determined by the Compensation, Management
Development and Succession Committee of the Board of Directors of Morgan Stanley
(the “CMDS Committee”), which Bonus shall be comprised of a mix of current cash
bonus, a deferred cash incentive compensation award and a deferred equity
incentive compensation award in the form of restricted stock units as determined
by the CMDS Committee and shall be awarded at such times as bonuses are awarded
to active employees in 2017.

 

2



--------------------------------------------------------------------------------

(2) The outstanding unvested equity and deferred incentive compensation held by
you as of the Termination Date or Accelerated Termination Date, as applicable,
as described in the relevant equity-based and other deferred incentive
compensation award certificates and other award documentation (including those
granted as part of subsection (1) above), will vest on the Termination Date or
the Accelerated Termination Date, as applicable (other than those awards which
by their terms vest earlier than such date). For the avoidance of doubt, (i) no
vested or unvested equity or deferred incentive compensation held by you shall
be subject to forfeiture or clawback based on your violation of any of the
Competitive Activity covenants set forth in the award certificates or other
award documents; and (ii) all such vested and unvested equity and deferred
compensation will become payable on their respective originally scheduled
payment dates. Furthermore, with respect to each outstanding performance stock
unit award held by you as of the Termination Date or Accelerated Termination
Date, as applicable, you will vest in a number of performance stock units equal
to the number of shares of Morgan Stanley common stock that would have been
payable to you, based on the performance measures set forth in the respective
original award agreement, had you remained in employment through the respective
originally scheduled conversion date.

(3) Morgan Stanley will provide you with office space at a Morgan Stanley
location in mid-town Manhattan, the use of your current Executive Assistant, and
continued access to Morgan Stanley’s electronic systems through the expiration
of your status as Senior Advisor.

(4) Morgan Stanley will provide you with continued access to your primary care
physician in the Morgan Stanley Executive Healthcare Program through
December 31, 2017.

In addition, you understand and agree that if any provision of this Agreement
fails to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) or any regulations or Treasury guidance promulgated
thereunder, or would result in your recognizing income for United States federal
income tax purposes with respect to any amount payable under this Agreement
before the date of payment, or to incur interest or additional tax pursuant to
Section 409A, Morgan Stanley reserves the right to, after conferring with you in
good faith to find a reasonable solution, reform such provision; provided that
Morgan Stanley shall maintain, to the maximum extent practicable, the original
intent of the applicable provision without violating the provisions of
Section 409A.

We have also agreed that all terms of your Morgan Stanley equity-based and other
deferred incentive compensation awards that have been granted to you during the
course of your Morgan Stanley employment, as applicable, as of the Termination
Date, will not be deemed to be modified by this Agreement. You understand and
agree that you remain subject to all conditions, restrictions and risks

 

3



--------------------------------------------------------------------------------

inherent in the plans and the awards, except as otherwise provided herein,
including but not limited to, the vesting, conversion and
forfeiture/cancellation provisions of the respective awards. Please consult the
relevant award certificates and other award documentation for the controlling
terms of such awards. You acknowledge that any vesting or payments in equity or
cash described in the respective awards are subject to any applicable tax
withholding requirements. You also acknowledge that Morgan Stanley, from time to
time in its sole discretion, may modify or change its policies with respect to
the sale of Morgan Stanley stock by former and existing employees. You agree to
fully abide by any such policies with respect to the sale of Morgan Stanley
stock and any window period or other restrictions which may apply, or become
applicable to you, during the term of this Agreement and thereafter.

You understand and agree that the foregoing consideration provided to you under
the terms of this Agreement is in addition to anything of value to which you are
otherwise entitled. You represent, warrant and acknowledge that Morgan Stanley
owes you no wages, commissions, bonuses, sick or other medical or
disability-related pay, personal or other leave-of-absence pay, severance pay,
notice pay, vacation pay, or other compensation or payments or form of
remuneration of any kind or nature, other than that specifically provided for in
this Agreement.

You acknowledge and agree that your receipt of any and all payments and benefits
provided in this Agreement is contingent upon (a) your remaining an employee in
good standing through the Termination Date or Accelerated Termination Date
(including your death or disability prior to the Termination Date) or any
Accelerated Termination Date initiated by Morgan Stanley, as the case may be,
and adhering to the terms of this Agreement, and all Morgan Stanley policies
applicable to you and (b) your execution and non-revocation thereafter and
receipt by Morgan Stanley of this effective and enforceable Agreement. You
further agree that you will not hold yourself out to be an officer, director,
manager or agent of Morgan Stanley or otherwise attempt to bind or contract on
behalf of Morgan Stanley without prior written authorization of Morgan Stanley
after December 31, 2016.

In addition, in exchange for the payments and other benefits provided to you
hereunder by Morgan Stanley, we agree that, through and including December 31,
2017, you will not directly or indirectly in any capacity (including through any
person, corporation, partnership or business entity of any kind), hire or
solicit, recruit, induce, entice, influence, or encourage any Morgan Stanley
employee to leave Morgan Stanley for or to otherwise become hired or engaged by
any entity. The restrictions in this paragraph shall apply only to employees
with whom you worked or had professional or business contact, or who worked in
or with your business unit, during the 180 day period preceding December 31,

 

4



--------------------------------------------------------------------------------

2016 (“Wrongful Solicitation”). Notwithstanding the restrictions in this
paragraph, we agree that you may solicit and retain your current Executive
Assistant and any such solicitation or hire will not be deemed a violation of
this section. In addition, you may provide personal references for such
employees and general advertisements not targeted at such employees and such
actions will not be deemed a violation of this section.

You also understand and agree that all outstanding claims for expenses incurred
properly in the performance of your duties must be submitted as soon as possible
but in no event later than six (6) weeks after the Termination Date or the
Accelerated Termination Date, as applicable.

General information about continuing benefit coverage will be sent to your home
address by the Benefit Center two to three weeks following the Termination Date
or the Accelerated Termination Date, as applicable. Specific information
regarding continuation of your medical benefits will be sent to your home
address by Hewitt Associates two to three weeks following termination of
coverage. You have sixty (60) days from the date of receipt to elect COBRA
coverage. Inquiries about your benefits should be directed to the Benefit Center
at 1-877-674-7411.

Release of Claims

In exchange for providing you with these enhanced payments and benefits, you
agree to release and waive any and all claims against Morgan Stanley and its
respective current and former directors, officers, employees, agents, managers,
and shareholders (“Morgan Stanley Releasees”) and to release and forever
discharge Morgan Stanley Releasees, to the fullest extent permitted by law, from
any and all liability for any claims, rights or damages of any kind, whether
known or unknown to you, that you may have against Morgan Stanley Releasees
related to your employment or termination of employment as of the date of your
execution of this Agreement (subject to Morgan Stanley paying outstanding
deferred compensation on the scheduled payment dates) including, but not limited
to, any claim against Morgan Stanley Releasees, based on or arising under any
federal, state or local law or ordinance, any tort, any employment contract,
express or implied, any public policy waivable by law, any claim based on or
arising under Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1866, as amended, the Equal Pay Act, as amended, the Uniform
Services Employment and Re-employment Rights Act (“USERRA”), as amended, the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended, the Americans
with Disabilities Act (“ADA”), as amended, the Family And Medical Leave Act
(“FMLA”), as amended, the Employee Retirement Income Security Act (“ERISA”), as
amended, the Civil Rights Act of 1991, as amended, the Rehabilitation Act of
1973, as amended, the Older Workers Benefit Protection Act

 

5



--------------------------------------------------------------------------------

(“OWBPA”), as amended, the Worker Adjustment and Retraining Notification Act
(“WARN”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
as amended, the New York State Human Rights Law, as amended, the New York City
Human Rights Law, as amended, the New York Labor Act, as amended, the New York
Equal Pay Law, as amended, the New York Civil Rights Law, as amended, the New
York Rights of Persons With Disabilities Law, as amended, the New York Equal
Rights Law, as amended, the New York Worker Adjustment and Retraining
Notification Act, as amended, and any other discrimination or fair housing law,
if applicable, and all claims for invasion of privacy, defamation, intentional
infliction of emotional distress, injury to reputation, pain and suffering,
constructive and wrongful discharge, retaliation, wages, vacation pay, award(s),
grant(s), or awards under any unvested and/or cancelled equity and/or incentive
compensation plan or program, and separation and/or severance pay under any
separation or severance pay plan maintained by Morgan Stanley, any other
employee benefit plans or fringe benefit plans, medical plans, attorneys’ fees
or any other monetary or equitable relief from Morgan Stanley, or any demand to
seek discovery of any of the claims, rights or damages previously enumerated
herein (collectively, the “Release of Claims”). This Agreement is not intended
to, and does not, release rights or claims that may arise after the date of your
execution hereof including without limitation any rights or claims that you may
have to secure enforcement of the terms and conditions of this Agreement or from
challenging the validity or enforceability of this Release of Claims. This
Agreement also is not intended to, and does not prevent or bar you from filing
an administrative charge with the Equal Employment Opportunity Commission
(“EEOC”) or any state or local fair employment practices agency or from
communicating or cooperating with or participating in any investigation or
proceeding conducted by such administrative agency. You acknowledge and agree,
however, that, to the fullest extent permitted by law, you are waiving and
releasing any claim or right to recover from Morgan Stanley Releasees any
monetary damages or any other form of personal relief based upon any such
charge, investigation or proceeding to the extent it is based on any claim,
charge, complaint or action against Morgan Stanley Releasees, covered by the
Release of Claims. If any claim, charge, complaint or action covered by the
Release of Claims is filed or brought against Morgan Stanley Releasees by you,
for your benefit or on your behalf, you expressly waive and release, to the
fullest extent permitted by law, any claim or right to recover from Morgan
Stanley Releasees any monetary damages or any other form of personal relief
including attorneys’ fees and costs based upon any such claim, charge, complaint
or action. To the extent you receive any monetary damages or any other form of
personal relief from Morgan Stanley Releasees based upon any such claim, charge,
complaint or action, Morgan Stanley Releasees will be entitled to an offset for
the

 

6



--------------------------------------------------------------------------------

payments made pursuant to this Agreement, to the fullest extent permitted by
law. You further agree to take all actions necessary to dismiss with prejudice
any pending civil lawsuit or arbitration covered by the Release of Claims. In
addition, nothing in this Agreement precludes you without offset from
(i) receiving and retaining a monetary award from a government-administered
award program for providing information directly to a government agency, or
(ii) benefiting from any classwide injunctive relief awarded in any fair
employment practices case brought by any governmental agency, provided such
classwide injunctive relief does not result in your receipt of any monetary
benefit or equivalent thereof from Morgan Stanley.

This Agreement, however, does not waive any rights of indemnification you may
have been granted under the Certificates of Incorporation or Formation, Bylaws
or other applicable documents of Morgan Stanley relating to your actions on
behalf of Morgan Stanley in the scope of and during the course of your
employment by Morgan Stanley, or any rights to coverage, advancement of
expenses, and/or legal fees under any governing D&O insurance policy maintained
by Morgan Stanley. Nor does anything in this Agreement impair your rights in any
of your Morgan Stanley Wealth Management brokerage or customer accounts or to
vested retirement, pension or 401(k) benefits, if any, due you by virtue of your
employment by Morgan Stanley, or as a shareholder of Morgan Stanley. Nor shall
any elections, notices or benefits for which you are eligible as a separated
employee of Morgan Stanley be impaired by this Agreement. For the avoidance of
doubt, this Agreement shall not prevent you from contesting any future clawback
of incentive compensation by Morgan Stanley. In addition, in exchange for the
promises and other good and valuable consideration contained herein, Morgan
Stanley hereby waives all claims against you and releases and discharges you
from any and all liability for any claims or damages of any kind, whether known
or unknown, as of the date of Morgan Stanley’s execution of this Agreement
relating to your employment or termination of employment, including, but not
limited to, any claim arising under any federal, state or local law or
ordinance, any tort, any contract, express or implied; provided, however, that
Morgan Stanley does not waive or release: (1) its right to enforce the terms and
conditions of this Agreement; (2) any liabilities, claims and demands (whether
asserted directly, derivatively or otherwise) which directly or indirectly
result from any illegal conduct, act of fraud, theft, or violation of regulation
or law committed by you; (3) its right to file claims or cross claims in any
action brought by a third party or person in any action for which Morgan Stanley
is entitled to indemnification or contribution; or (4) any amounts owed by you
to Morgan Stanley or any of its affiliated entities.

 

7



--------------------------------------------------------------------------------

Confidentiality, Firm Property, Non-Disclosure and Non-Disparagement

You also agree that in the course of your employment with Morgan Stanley you
have acquired non-public privileged or confidential information and trade
secrets concerning Morgan Stanley’s business, operations, legal matters and
resolution or settlement thereof, internal investigations, customer and employee
information and lists, hiring, staffing and compensation practices, studies and
analyses, plans, funding, financing and methods of doing business whether in
hard copy, electronic or other format (“Confidential and Proprietary
Information”), and you further agree that it would be damaging to Morgan Stanley
if such Confidential and Proprietary Information were disclosed to any
competitor of Morgan Stanley or any third party or person. You understand and
agree that all Confidential and Proprietary Information has been divulged to you
in confidence and, except as permitted under the “Exceptions” provisions in this
Agreement or in litigation between you and Morgan Stanley to enforce the terms
of this Agreement (and then only subject to a protective order and without
waiver by Morgan Stanley of any privilege) and to the fullest extent permitted
by law, you agree: (1) to not disclose or cause or permit to be disclosed
directly or indirectly any Confidential and Proprietary Information to any third
party or person; (2) to keep all Confidential and Proprietary Information secret
and confidential without limitation in time; and, (3) to not remove Confidential
and Proprietary Information from any Morgan Stanley facility in either original,
electronic or copied form. Your use of Confidential and Proprietary Information
will stop immediately upon the cessation of your working at any Morgan Stanley
facility for any reason. You will not at any time assert any claim of ownership
or other property interest in any such Confidential and Proprietary Information.
Except as permitted under the “Exceptions” provisions in this Agreement, and to
the fullest extent permitted by law, you will not disclose directly or
indirectly to any person or entity the contents, in whole or in part, of such
Confidential and Proprietary Information.

Prior to the Termination Date or the Accelerated Termination Date, you further
agree to return to Morgan Stanley any Morgan Stanley equipment and property
including, but not limited to, identification materials, computers, laptops,
printers, facsimile machines, corporate credit cards, and wireless devices
(e.g., mobile phones, SecurIDs, BlackBerry and similar devices), that you
possess or control. Anything in this Agreement to the contrary notwithstanding,
you shall be entitled to retain (i) papers and other materials of a personal
nature, including but not limited to, photographs, personal correspondence,
personal diaries, personal calendars, contact lists, rolodexes and personal
files, (ii) information showing your awards, compensation, or relating to
expense reimbursements, (iii) information that you reasonably believe may be
needed for tax purposes, (iv) copies of plans, programs and agreements relating
to your employment, or termination thereof, with Morgan Stanley and
(v) documents held on account of being a Morgan Stanley shareholder. Morgan
Stanley retains the right under this paragraph to retain copies of any items
included in the exceptions above which it deems related to the performance of
your duties on behalf of Morgan Stanley.

 

8



--------------------------------------------------------------------------------

During the course of your employment with Morgan Stanley, you may have been
instructed by the Legal and Compliance Division (“LCD”) to preserve information,
documents or other materials, whether in physical or electronic form, in
connection with litigation, investigations, or proceedings. You acknowledge that
you have taken all necessary steps to comply with any notices you received from
LCD to preserve such information, documents or materials. Furthermore, you
acknowledge that you have notified a member of LCD of the location of all such
information, documents or materials currently in your possession.

Unless permitted under the “Exceptions” provisions in this Agreement, both
Morgan Stanley and you also agree not to disclose or cause, or permit to be
disclosed (if circumstances place either party in a position to reasonably
prevent the disclosure) in any way the terms of this Agreement or the facts and
circumstances surrounding its execution, or the facts and circumstances relating
to any dispute or disagreement you may have, or may believe you have, with
Morgan Stanley with respect to your employment, workplace or work environment at
and separation from Morgan Stanley, without limitation in time, except that you
may disclose such information to your legal representatives, to your immediate
family, or for the purpose of enforcing this Agreement, should that ever be
necessary, and further you may disclose the financial aspects of this Agreement
to your financial representatives or accountants or for the purpose of
qualifying for a loan provided that all such private parties to whom disclosure
is permitted under this paragraph are informed of the confidentiality provisions
of this Agreement and agree to be bound thereby. You may also disclose the
restrictive covenants to any prospective future employer, business partner or
partners, or search personnel without violation hereto. Further, this provision
is expressly not intended in any way to limit you from disclosing the financial
structure and tax aspects of this Agreement to the Internal Revenue Service.
Morgan Stanley may disclose such information: (i) to its legal representatives;
(ii) for the purpose of enforcing this Agreement, should that ever be necessary,
or (iii) as may be required by law or any proceeding provided that all such
private parties to whom disclosure is permitted under this paragraph are
informed of the confidentiality provisions of this Agreement and agree to be
bound thereby. Morgan Stanley shall limit disclosure within Morgan Stanley of
this Agreement and its terms to those individuals who need to know the terms of
this Agreement in connection with the performance of their duties on behalf of
Morgan Stanley.

 

9



--------------------------------------------------------------------------------

Except as permitted under the “Exceptions” provisions in this Agreement, and to
the fullest extent permitted by law, you agree to give prompt notice to Morgan
Stanley in writing, addressed to Employment Law, Morgan Stanley, Legal and
Compliance Division, 1221 Avenue of the Americas, 35th Floor, New York, NY
10020, by telephone 212-762-4664 and by facsimile 212-762-4767, of any subpoena
or judicial, administrative or regulatory inquiry or proceeding, or lawsuit in
which you are required or requested to disclose information relating to Morgan
Stanley prior to such disclosure unless any such prior notice requirement is
prohibited by law. To the extent reasonably practicable, such written notice
must be given to Employment Law within three (3) business days of your receipt
of any such request or order so that Morgan Stanley may take whatever action it
may deem necessary or appropriate to prevent such assistance or testimony. You
also agree that, to the extent reasonably practicable, you shall provide to
Employment Law by facsimile or overnight delivery to the above address within
three (3) business days of your receipt thereof copies of all legal papers and
documents served upon you. Additionally, you agree that in the event you are
served with such subpoena, court order, directive or other process, you will
make all reasonable effort to meet with Employment Law or its designee in
advance of giving such testimony or information in the event you are served with
any such subpoena, court order, directive or other process unless any such prior
meeting requirement is prohibited by law.

You agree to cooperate with and assist Morgan Stanley in connection with any
investigation, regulatory matter, lawsuit or arbitration in which Morgan Stanley
is a subject, target or party and as to which you may have pertinent
information. You agree to make yourself reasonably available for preparation for
hearings, proceedings or litigation and for attendance at any pre-trial
discovery and trial sessions. Morgan Stanley agrees to make every reasonable
effort to provide you with reasonable notice in the event your participation is
required. You shall not be required to cooperate against your own legal
interests.

To the extent that you incur any out of pocket costs as a result of your
fulfillment of your obligations under either of the two preceding paragraphs,
Morgan Stanley agrees to reimburse reasonable out-of-pocket costs incurred by
you as the direct result of your participation, provided that such out-of-pocket
costs are supported by appropriate documentation and have prior authorization of
Morgan Stanley. Such costs may include, without limitation, demonstrably lost
wages, travel expenses and legal fees to the extent that separate legal
representation is reasonably warranted. You further agree to perform all acts
and execute any and all documents that may be reasonably necessary to carry out
the provisions of this paragraph.

 

10



--------------------------------------------------------------------------------

Except as permitted under the “Exceptions” provisions in this Agreement, and to
the fullest extent permitted by law, you also agree that you will not defame or
disparage Morgan Stanley and its current or former (in regard to such persons’
relationship with Morgan Stanley) directors, officers, employees, agents,
managers, shareholders, or clients or its business or its strategic plans,
products, practices, policies, personnel, legal matters or any other internal
Morgan Stanley matter or otherwise speak of any of the foregoing in a
disparaging manner in any medium or to any person or entity including but not
limited to any person whom you should be reasonably aware is a reporter, author,
producer or similar person or entity without limitation in time. Nothing in this
paragraph is intended to: (i) limit in any way your ability to compete fairly
with Morgan Stanley in the future; (ii) prevent you from responding to incorrect
or disparaging statements to the extent reasonably necessary to correct or
refute such statements; (iii) prevent you from conferring in confidence with
your legal representatives or testifying truthfully or making truthful
statements or submissions in litigation or other legal, administrative or
regulatory proceedings or internal investigations; or (iv) prevent you from
testifying truthfully in any legal proceeding. Morgan Stanley agrees to inform
the members of the Operating Committee as of the date of this Agreement and for
so long as he/she remains an employee of Morgan Stanley, not to defame or
disparage you or otherwise speak of you in a disparaging manner in any medium or
to any person or entity. Notwithstanding this provision, Morgan Stanley may
confer in confidence with its human resources, legal and financial
representatives.

You further agree that you will not use or take any action likely to result in
the use of any of Morgan Stanley’s names or any abbreviation thereof in
connection with any publication to the general public in any medium in a manner
that suggests, directly or indirectly, endorsement by or a business connection
to Morgan Stanley or appears to leverage the Morgan Stanley brand, other than
indicating in a bio or website or similar venue (including on a job interview)
the facts of your prior employment at Morgan Stanley.

Exceptions

Nothing in this Agreement shall prohibit or restrict you from (A) initiating
communications directly with, cooperating with, providing relevant information
to or otherwise assisting in an investigation by the Securities and Exchange
Commission, Financial Industry Regulatory Authority, the EEOC, or any other
governmental or regulatory body or official(s) or self-regulatory organization

 

11



--------------------------------------------------------------------------------

(“SRO”) regarding a possible violation of any applicable law, rule or
regulation; (B) responding to any inquiry from any such governmental or
regulatory body or official or SRO or governmental authority, including an
inquiry about this Agreement or its underlying facts or circumstances; or
(C) testifying, participating or otherwise assisting in any action or proceeding
relating to a possible violation of a law, rule or regulation. Further, nothing
in this Agreement requires you to notify Morgan Stanley of any such
communications, cooperation, assistance, responses to inquiries, testimony or
participation as described in the preceding sentence.

Further Promises

Except as otherwise provided herein, you agree to comply with the applicable
provisions contained in your Notice and Non-Solicitation Agreement and nothing
in this Agreement supersedes or in any way modifies your obligations thereunder.

In the event you breach or threaten to breach any of the provisions contained in
any confidentiality, non-disclosure, non-disparagement or non-solicitation
provisions in this Agreement, you acknowledge that such breach or threatened
breach shall cause irreparable harm to Morgan Stanley, entitling Morgan Stanley,
at its option, to seek immediate injunctive relief from a court of competent
jurisdiction, without waiver of any other rights or remedies from a court of law
or equity.

You acknowledge that this Agreement has been executed voluntarily by you. You
are urged to and acknowledge that you have had the opportunity to obtain the
advice of any attorney or other representative of your choice, unrelated to
Morgan Stanley, prior to executing this Agreement. Further, you acknowledge that
you have a full understanding of the terms of this Agreement which may not be
changed or altered except by a writing signed by both Morgan Stanley and you.

You agree and acknowledge that: (i) you have been given the Twenty-One Day
Period to consider executing this Agreement and seven (7) days from the date of
your execution of this Agreement within which to revoke it (the seven (7) day
period defined as the “Agreement Revocation Period”) and (ii) you had sufficient
time in which to consider and understand the Agreement, and to consult with your
attorney or other representative of your choice prior to executing the
Agreement. If you execute the Agreement prior to the end of the Twenty-One Day
Period that Morgan Stanley has provided for you, you agree and acknowledge that:
(i) your execution was a knowing and voluntary waiver of your right to consider
this Agreement for the full Twenty-One Period; (ii) you had the Agreement
Revocation Period to revoke it; and, (iii) you had sufficient time in which to
consider and understand the Agreement, and to review it with your attorney or
other representative of your choice. Your executed Agreement must be returned to
the

 

12



--------------------------------------------------------------------------------

undersigned, 1585 Broadway, 40th Floor, New York, NY 10036. Any revocation of
this Agreement must be in writing and returned to the same address, via
certified U.S. Mail, return receipt requested. In the event that you revoke this
Agreement, you acknowledge that you will not be entitled to receive, and agree
not to accept, any payments or benefits under this Agreement. You agree that
your acceptance of any such payments or benefits will constitute an
acknowledgment that you did not revoke the Agreement. This Agreement will not
become effective and enforceable until the Agreement Revocation Period has
expired.

BY SIGNING THIS AGREEMENT AND RELEASE OF CLAIMS AND SUBJECT TO THE TERMS OF THE
AGREEMENT YOU ACKNOWLEDGE THAT YOU ARE KNOWINGLY AND VOLUNTARILY WAIVING AND
RELEASING ANY AND ALL RIGHTS YOU MAY HAVE AGAINST MORGAN STANLEY UP TO THE DATE
OF YOUR EXECUTION OF THIS AGREEMENT UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT, THE OLDER WORKERS BENEFIT PROTECTION ACT AND ALL OTHER APPLICABLE
DISCRIMINATION LAWS, STATUTES, ORDINANCES OR REGULATIONS.

The Agreement is the entire agreement between you and Morgan Stanley and
supersedes any and all oral and written agreements between Morgan Stanley and
you on the topics covered herein, except any Arbitration Agreement, Notice and
Non-Solicitation Agreement, and any award certificates and any other award
documentation governing any outstanding incentive compensation, and prior
commitments on your part concerning confidential information, trade secrets,
copyrights, patents or other intellectual property and the like which shall
continue in effect in accordance with their terms. This Agreement is intended
solely for the purpose stated herein and does not constitute and should not be
construed to be an admission of liability by Morgan Stanley or you. This
Agreement shall be binding on both Morgan Stanley and you. This Agreement may be
executed in counterparts, PDF or facsimile copies and all shall be effective and
binding as an original.

This Agreement shall be interpreted for all purposes consistent with the laws of
the State of New York, without regard to its conflict of law principles. Should
any provision of this Agreement be declared or be determined by any court of
competent jurisdiction or other appropriate forum to be illegal, invalid, or
unenforceable in whole or in part, with the exception of the Release of Claims
paragraph, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement. This Agreement may be amended,
modified or changed only by a written instrument executed by you and Morgan
Stanley. Any waiver to be effective must be in writing and signed by the party
against whom it is being enforced.

 

13



--------------------------------------------------------------------------------

All notices and other communications hereunder shall be in writing and shall be
delivered by hand, by PDF or facsimile to the other party or mailed by overnight
mail or registered or certified mail to the other party, return receipt
requested, postage prepaid; shall be deemed delivered upon actual receipt or in
the case of registered or certified mail, upon the earlier of the actual receipt
or two business days following the date postmarked; and shall be addressed as
follows:

 

            If to you:   

James A. Rosenthal

New York, New York

            If to Morgan Stanley:   

Alexa B. Pappas

Legal & Compliance Division

1221 Avenue of the Americas, 35th Floor

New York, New York 10020

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

Very truly yours, /s/ Jeffrey S. Brodsky

Jeffrey S. Brodsky

Executive Vice President

Chief Human Resources Officer

 

AGREED AND ACCEPTED: /s/ James A. Rosenthal James A. Rosenthal

 

14